internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-112673-03 date june legend taxpayer mother w z city state court q date date date date date date r location dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurey dear this is in response to your date submission in which you requested a ruling on behalf of taxpayer regarding the basis of certain real_estate acquired by taxpayer from her mother’s estate through the exercise of an option according to the facts submitted taxpayer’s mother mother and taxpayer’s incompetent sister w both resided in a house at r location in city state mother was the sole owner of the house and had resided there for approximately q years at no time was the house used for rental or business purposes on date mother executed her last will and testament on date taxpayer was appointed guardian of w on date taxpayer moved into mother’s house to assist with the care of mother and w mother died a few months later on date r location was valued at dollar_figurey for estate_tax purposes item iv of mother’s will contains the following provision if at the time of my death taxpayer is guardian of the person and estate of my daughter w_i direct that taxpayer will have the option to purchase the house at r location city state for dollar_figures at that time of mother’s death taxpayer was the guardian of w on date pursuant to the option created under item iv of mother’s will taxpayer purchased the real_estate located at r location city state from the estate of mother although the option_price provided in the will was dollar_figures the estate allowed the option to be exercised for dollar_figuret a ruling is requested that the unadjusted_basis of the real_estate at r location acquired by taxpayer from mother’s estate is dollar_figureu determined as the sum of the following the basis of the option under sec_1014 of the internal_revenue_code computed at the fair_market_value of the option property at the date of mother’s death of dollar_figurey less the option_price of dollar_figures plus the actual option_price paid of dollar_figuret sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under sec_1014 generally a person acquiring property from a decedent shall have a basis in the property if not sold exchanged or otherwise_disposed_of before the decedent’s death by such person that is equal to the fair_market_value at the date of death sec_1014 provides that for purposes of sec_1014 property shall be considered to have been acquired from or to have passed_from_the_decedent if the property is acquired_by_bequest_devise_or_inheritance or by the decedent’s estate from the decedent revrul_67_96 1967_1_cb_195 discusses the proper basis of certain shares of corporate stock acquired by an individual through the exercise of an option to purchase the shares from his father's estate for an amount far below the fair_market_value of the shares the option was created under the will of his father and bequeathed to him citing 24_tc_899 acq 1956_1_cb_3 as authority revrul_67_96 provides that a valuable option created by a decedent's will has a basis in the hands of the optionee as determined under sec_1014 in addition it holds that the basis of such an option may be added to the option_price in determining the basis of the property acquired upon exercise of the option in this case mother’s will gave taxpayer the right to purchase r location for dollar_figures the right to purchase r location for dollar_figures is a valuable option created by mother’s will to purchase r location for an amount below its fair_market_value based on revrul_67_96 we conclude that the option created by mother's will to purchase r location is property that acquired a basis under sec_1014 measured by the difference between the value of r location for federal estate_tax purposes dollar_figurey and the option_price dollar_figures the basis of the option is therefore dollar_figurev dollar_figurey - dollar_figures dollar_figurev upon exercise of the option taxpayer's basis in the real_estate is dollar_figureu the sum of the basis of the option dollar_figurev and the actual option_price paid dollar_figuret the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
